Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodera.
In re claim 1, Kodera discloses a turning control system (10) that operates a turning actuator having an electric motor (31, 41) incorporated thereinto and turning a turning wheel, the turning control system comprising a controller (50), the controller being configured to perform: a steering operation amount calculating process of calculating a steering operation amount (see Figures 2-3) which is an operation amount which is convertible to a torque required for the electric motor as an operation amount of the electric motor for turning the turning wheel to control a steering torque which is input by a driver to a target steering torque by feedback control (31); an angle command value calculating process (52) of calculating an angle command value which is a command value of a convertible angle which is convertible to a turning angle of the turning wheel based on the steering operation amount; an angle operation amount calculating process (53) of calculating an angle operation amount which is an operation amount which is convertible to the torque required for the electric motor as an operation amount for controlling the convertible angle to the angle command value by feedback control; an operation process (56) of operating a drive circuit of the electric motor to control the torque of the electric motor based on the angle operation amount; a decrease process of decreasing a magnitude of the angle operation amount (column 6, lines 52-67) which is reflected in the operation process with respect to the magnitude of the angle operation amount calculated in the angle operation amount calculating process when a vehicle speed is equal to or lower than a prescribed speed and a magnitude of an input torque of the steering wheel is equal to or less than a prescribed value; and a correction process of correcting an input (column 6, lines 52-67) when the decrease process is performed such that a magnitude of the input decreases when the angle command value calculating process calculates the angle command value.  
In re claim 2, Kodera further discloses wherein the controller is configured to perform the decrease process when transmission of power between the steering wheel and the turning wheel is cut off (clutch 21 disengaged).  
In re claim 3, Kodera further discloses wherein the decrease process is a process of gradually decreasing the magnitude of the angle operation amount (at least when steering wheel is gradually turned) which is reflected in the operation process with respect to the magnitude of the angle operation amount calculated in the angle operation amount calculating process.
In re claim 4, Kodera further discloses wherein the angle command value calculating process includes a change process (tuning) of changing a relationship of an output with the input when the decrease process is performed (column 8, lines 63-67).  
In re claim 5, Kodera further discloses wherein the operation process includes a process of controlling the torque of the electric motor based on the angle operation amount regardless of the steering operation amount (column 5, lines 4-21).  
In re claim 7, Kodera further discloses wherein the controller is configured to perform a target steering torque calculating process (52) of calculating the target steering torque based on a sum of amounts which are obtained by converting the steering operation amount and the steering torque to a force acting on the same object as shown in Figure 2.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the decrease process includes a determination process of determining whether at least a condition that the vehicle speed is equal to or lower than the prescribed speed, a condition that the magnitude of the input torque is equal to or less than the prescribed value, and a condition that a magnitude of a steering rate is equal to or lower than a prescribed rate are all satisfied, and wherein the decrease process is a process of decreasing the magnitude of the angle operation amount which is reflected in the operation process with respect to the magnitude of the angle operation amount which is calculated in the angle operation amount calculating process when it is determined in the determination process that all the conditions are satisfied” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach steering control systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611